              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                        1:20 CV 184 MR WCM

ERIE INSURANCE COMPANY,           )
as subrogee of John Casto and     )
Betsy Casto                       )
                                  )
            Plaintiff,            )                             ORDER
                                  )
v.                                )
                                  )
TOYOTA MOTOR SALES, U.S.A., INC., )
                                  )
            Defendant.            )
                                  )


      Before the Court is a Consent Motion for Leave to File Second Amended

Complaint (the “Motion to Amend,” Doc. 18), through which Plaintiff moves,

with Defendant’s consent, to “join additional parties and refine claims based

on facts learned in discovery.” Doc. 18, p. 1. Additionally, Plaintiff explains that

because the proposed amendment will add North Carolina residents, the

amendment will destroy this Court’s diversity subject matter jurisdiction.

Therefore, Plaintiff has also filed a motion (Doc. 19) seeking remand, if the

amendment is allowed.




                                         1

     Case 1:20-cv-00184-MR-WCM Document 20 Filed 12/10/20 Page 1 of 7
   I.      Background

        This matter involves a fire that occurred at the home of John and Betsy

Casto. The fire originated from a 2011 Toyota Tacoma (the “Vehicle”) that was

parked in an attached garage.

        On June 1, 2020, Erie Insurance Company and Erie Insurance Exchange

(collectively, “Erie”), as subrogees of the Castos, filed a Complaint in the

Superior Court of Transylvania County, North Carolina. Doc. 1-2. In that

Complaint, Erie alleged that the Vehicle’s headlamp assembly was defective

and caused the fire. Erie further alleged that the Castos had made claims with

Erie for insurance proceeds related to the fire loss, that Erie had paid on those

claims, and that, “to the extent of their payments, Erie is subrogated to the

rights of their insureds, the Castos, to bring this action on the basis of

conventional subrogation.” Doc. 1-2, p. 9.

        On July 10, 2020, Defendant Toyota Motor Sales, USA, Inc. (“Toyota”)

removed the matter to this Court based on diversity jurisdiction pursuant to

28 U.S.C. § 1332. Doc. 1. Toyota alleges that it is a corporation organized

under the laws of California, with its principal place of business in Texas, and

that John and Betsy Casto are citizens of North Carolina. Doc. 1, ¶¶ 7 & 8.

        On July 15, 2020, Erie Insurance Company filed a First Amended

Complaint, thereby terminating Erie Insurance Exchange as a plaintiff. Doc.



                                        2

        Case 1:20-cv-00184-MR-WCM Document 20 Filed 12/10/20 Page 2 of 7
5. The First Amended Complaint again alleged that the fire was caused by a

defectively designed headlamp. Doc. 5, p. 1.

         In the instant Motion to Amend, Erie Insurance Company explains that

during the October 29, 2020 depositions of the Castos, the parties learned for

the first time that the Vehicle’s headlamp assembly at the time of the fire was

not original. Specifically, it was disclosed that, approximately three months

before the fire, the front of the Vehicle had been damaged, and the Vehicle was

taken to Myers Body Shop, LLC (“Myers”) for repairs. Doc. 18, p. 2. Documents

produced by Myers in response to a November 2020 subpoena indicated that

Myers procured a replacement headlamp assembly from Fred Anderson Toyota

of Asheville, which is believed to be owned by two entities: Anderson

Automotive Group, LLC (“Anderson Automotive”) and Anderson Asheville,

LLC (“Anderson Asheville”). The proposed Second Amended Complaint (Doc.

18-1) seeks to add Myers, Anderson Automotive, and Anderson Asheville as

defendants. Additionally, and although not addressed in the Motion to Amend,

the proposed Second Amended Complaint renames Erie Insurance Exchange

as a Plaintiff. Doc. 18-1, ¶¶ 10-11.

   II.      Legal Standards

            A. Rule 15

         Rule 15(a)(2) of the Federal Rules of Civil Procedure provides that, with

respect to amendments made before trial (other than those made as a matter

                                         3

         Case 1:20-cv-00184-MR-WCM Document 20 Filed 12/10/20 Page 3 of 7
of course), leave to amend should be freely given when justice so requires.

Courts also consider “the general policy embodied in the Federal Rules favoring

resolution of cases on their merits.” Davis v. Piper Aircraft Corp., 615 F.2d

606, 613 (4th Cir. 1980), cert. denied, 448 U.S. 911 (1980). “In the absence of

any apparent or declared reason such as undue delay, bad faith or dilatory

motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party by

virtue of allowance of the amendment, futility of the amendment, etc. the leave

sought should as the rules require, be ‘freely given.’” Forman v. Davis, 371,

U.S. 178, 182, 83 S.Ct. 227, 9 L.Ed.2d 222 (1962); Equal Rights Ctr. v. Niles

Bolton Assocs., 602 F.3d 597, 603 (4th Cir. 2010) (citing Laber v. Harvey, 438

F.3d 404, 426 (4th Cir. 2006) (en banc)); Nourison Rug Corp. v. Parvizian, 535

F.3d 295, 298 (4th Cir. 2008) (“Under Rule 15, a ‘motion to amend should be

denied only where it would be prejudicial, there has been bad faith, or the

amendment would be futile.’”).

         B. § 1447(e)

      However, “[w]hen a plaintiff seeks to join a nondiverse defendant after

the case has been removed, the district court’s analysis begins with 28 U.S.C.

§ 1447(e), which provides the district court with two options: ... deny joinder,

or permit joinder and remand the action to the State court. These are the only

two options for a district court faced with a post-removal attempt to join a

                                       4

     Case 1:20-cv-00184-MR-WCM Document 20 Filed 12/10/20 Page 4 of 7
nondiverse defendant; the statute does not allow a district court to retain

jurisdiction once it permits a nondiverse defendant to be joined in the case.”

Mayes v. Rapoport, 198 F.3d 457, 461-462 (4th Cir. 1999).

      The decision of whether to permit joinder of a nondiverse defendant

under Section 1447(e) “is committed to the sound discretion of the district

court....” Id. at 462. In exercising this discretion, courts consider all relevant

factors, including “‘the extent to which the purpose of the amendment is to

defeat federal jurisdiction, whether the plaintiff has been dilatory in asking for

amendment, whether the plaintiff will be significantly injured if amendment

is not allowed, and any other factors bearing on the equities.’” Id.

   III.   Discussion

      Considering the basis behind the timing of the requested amendment—

that information supporting claims against the proposed defendants has only

recently been discovered—it does not appear that Erie Insurance Company has

been dilatory in seeking to amend.

      Further, Erie Insurance Company contends that if amendment is not

allowed, it will be forced to file a separate state court action against the

proposed defendants, which would increase the costs of litigating these issues

and run the risk of inconsistent verdicts. Doc. 18, p. 6.

      Finally, Erie Insurance Company represents that Toyota does not object

to the proposed amendment.

                                        5

     Case 1:20-cv-00184-MR-WCM Document 20 Filed 12/10/20 Page 5 of 7
      Under these circumstances, the undersigned finds that the Motion

should be allowed.

   IV.   Citizenship of the Proposed New Defendants

      It is not clear based on the current record, however, that allowing the

amendment would destroy this Court’s subject matter jurisdiction.

      The proposed Second Amended Complaint alleges that Erie Insurance

Company and Erie Insurance Exchange are both “reciprocal insurance

compan[ies] consisting of members who purchase insurance policies” and are

“owned by [their] subscribers…” Doc. 18-1, ¶¶ 8 & 10.

      District courts in this Circuit have held that, as an unincorporated

association, the citizenship of a reciprocal insurance exchange is based on the

citizenship of its members for diversity purposes, and that those members

include policyholders. Davis v. Erie Ins. Exchange, 953 F.Supp.2d 607, 610

(D.Md. 2013); see also Salvi v. Erie Ins. Exchange, No. 3:12-cv-150, 2012 WL

1715910 at *2 (E.D. Va. May 15, 2012) (“The issue of Erie's citizenship has

been litigated in a number of district courts. The weight of this authority holds

that Erie, as a reciprocal insurance exchange, is a citizen of each state in which

its members reside.”); Erie Ins. Exch. v. Electrolux Home Prod., Inc., No.

3:10CV615, 2011 WL 2945814, at *1 (W.D.N.C. July 15, 2011) (“Thus, the

citizenship of Plaintiff's policyholders, as members, should be considered when

determining diversity.”).

                                        6

     Case 1:20-cv-00184-MR-WCM Document 20 Filed 12/10/20 Page 6 of 7
      The citizenship of the new defendants, though, is not clear from the

proposed Second Amended Complaint. Although the pleading alleges that each

proposed new defendant is a “corporation,” it also indicates that each proposed

new defendant is a limited liability company (“LLC”). The citizenship of an

LLC is determined by the citizenship its members. See Cent. W. Va. Energy

Co., Inc. v. Mountain State Carbon, LLC, 636 F.3d 101, 103 (4th Cir. 2011)

(“For purposes of diversity jurisdiction, the citizenship of a limited liability

company ... is determined by the citizenship of all of its members.”).      The

proposed Second Amended Complaint, however, does not identify the members

of each proposed new defendant, nor does it allege the citizenship of those

members.

      IT IS THEREFORE ORDERED that the Consent Motion for Leave to

File Second Amended Complaint (Doc. 18) is GRANTED IN PART, and

Plaintiff is directed to file, on or before December 22, 2020 a Second Amended

Complaint that is identical in substance to the proposed Second Amended

Complaint (Doc. 18-1), but that also sufficiently describes the citizenship of

Myers Body Shop, LLC; Anderson Automotive Group, LLC; and Anderson

Asheville, LLC based on the citizenship of their members.

                                     Signed: December 10, 2020




                                       7

     Case 1:20-cv-00184-MR-WCM Document 20 Filed 12/10/20 Page 7 of 7
